department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person contact number identification_number number release date date you dear ------------ under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts in ------ your articles of incorporation state the following purposes you were incorporated and filed an application_for recognition of exemption application we have considered your application_for recognition of exemption from federal_income_tax uil charitable purposes as may be properly allowed under the laws of the state not withstanding any other provision of these articles the corporation shall not carry on any other activities not permitted to be carried on a by a corporation exempt from federal_income_tax under section c sic of the internal_revenue_code or the corresponding section of any future federal tax code or b by a corporation contributions to which are deductible under sec_170 of the internal_revenue_code or the corresponding section of any future federal tax code prior to your incorporation as a non-profit corporation you operated as a sole_proprietorship engaged in credit repair and credit counseling using intellectual_property given to the sole_proprietorship by various credit repair and consumer credit_counseling_services correspondence of date hereafter correspondence answer you intended to offer referral fees to mortgage brokers car salesmen and financial managers web pages attached to correspondence after long review of the business plan and failed pitches to investors the concept of consumer credit protection inc was shelved and you re-organized as a non-profit organization and applied for exempt status correspondence answer your founder is your sole officer director and employee his background is in computer technology were created for the purpose of your application_for exempt status as a consumer advocacy organization states that you assisting consumers to protect their rights under statutes and laws protecting them from violations and illegal activities of such agencies these activities also include providing mailing assistance and pre-written letters that consumers may use in corresponding with such agencies application part ii consumer advocacy activities are your primary activities you described your activities in your application as follows a consumer advocacy activities account for seventy percent of all activities performed include phone calls on behalf of consumers to agencies companies or bureaus such as collection agencies credit reporting bureaus law firms acting as collection agencies insurance_companies fcc ftc public service and public telecommunications companies for the sole purpose of assisting consumers protect their rights under statutes and laws protecting them from violations and illegal activities of such agencies also include providing mailing assistance and pre-written letters that consumers may use in corresponding with such agencies this activity is not considered practicing law but assisting in correspondence b consumer credit counseling activities account for twenty percent of all activities include aiding consumers in proper credit use credit decisions and avenues of action that consumers may take to stand up for their rights repair their own credit protect their privacy and help hold agencies liable for their actions c marketing seminars in the future after a target date of march ------- will account for six percent of all activities include performing seminars for consumers consisting of some marketing and some informative information being shared on industry knowledge and consumer advocacy all other marketing activities include distributing brochures web site development strategic partnerships and referral programs radio and tv advertisements and program development and research d lobbying and political involvement will account for one percent include meeting with public candidates public speaking on issues organized rallies demonstrations petitions bill endorsement candidate campaigns persuasive articles and journals publishing political advertisements and enlisting the attention and consideration of congressional committees e administrative activities account for one percent of all organizational activities you assert that you do not perform credit repair you do however offer assistance in the resolution of creditor disputes along with disputes with regulatory agencies and credit reporting bureaus correspondence answer among the services listed in your fee schedule are complete alleviation of debt settlements complete deletion of derogatory credit permanently consumer advocacy services you also state that you do not plan to offer any sort of debt management or debt repayment programs within the next years correspondence answer 2i you explain that your credit advocacy activity fulfills a c purpose as it gives consumers the ability to protect their rights under credit and commercial code laws and regulations that they may not otherwise be aware of and gives consumers an affordable alternative to hiring an attorney to handle civil credit matters legal knowledge is explained to clients to help them better understand legal proceedings and their rights during those proceedings as well as legal documents that may otherwise costs exceptional amounts of money to prepare sic correspondence answer d the information you submitted as part of your application shows that you will be entirely supported by client fees you do not plan any fundraising activities according to the fee schedule attached to your application your charges range from dollar_figure----- to dollar_figure----- depending upon the type of case student_loan credit card judgment foreclosure tax_lien the age of the credit and the size of the disputed amount in part ii of your application you state that fees are determined on the basis of cost of execution charges cover the cost of physical materials used postage paid cost of time paid to employees they allow the bare minimum cost while covering of overhead and administrative costs you offer several ways to reduce the cost of your services to clients who are unable to afford the fees such as installment payments having the client handle the administrative details of mailing and postage phased execution and obtaining client consents to allow consumer credit protection inc to build a civil case in which consumer credit protection inc ’s costs for working such accounts may be obtained through the courts from the violating parties correspondence answer c iv not pay referral fees to private organizations for sending clients to our organization correspondence answer p the most significant expenses in the statement of revenue and expenses attached to your application are contributions you explained these as primarily referral fees and that the category also included donations to consumer advocacy groups aimed towards a similar goal in your correspondence you apologize for the misinformation on the outdated web site concerning referrals but do not retract or revise similar information contained in your application correspondence answer 8a you intend to market your services by distributing brochures web site development strategic partnerships and referral programs radio and tv advertisements you also plan to hold a public seminar on the credit industry consumers’ rights and how consumer credit protection inc works law although you state that your original business plan is no longer operative and that you do law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and certain other enumerated purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual such organizations may not participate in or intervene in even by publishing or distributing statements any political campaign exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt exclusively for one or more exempt purposes only if its articles of organization sec_1_501_c_3_-1 of the regulations provides that an organization is organized sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded sec_1_501_c_3_-1 of the regulations provides that an organization is not operated as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations requires an applicant organization to show sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing b the instruction of the public on subjects useful to the individual and beneficial to the his capabilities or community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization the service found that by aiding low-income individuals and families who have financial formed to help reduce personal bankruptcy by informing the public about personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who had financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization which held the funds in a_trust account and disbursed them on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization’s budget plans for its support problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from one carried out by a university the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and also in 326_us_279 in 302_f2d_934 ct_cl outside the context of credit counseling individual counseling has in a number of in 70_tc_352 the court found that a services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose however it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and therefore the organization was not entitled to exemption corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but commercial the court found that the corporation failed to demonstrate that its services were not in competition with commercial businesses in addition the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations in consumer credit counseling service of alabama inc v united_states a f t r 2d ria d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a dept management plan approximately percent of a professional counselor’s time was applied to the dept management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the dept management plan this fee was waived in instances when payment of the fee would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees the court found the organizations exempt under sec_501 because providing information to the public regarding the sound use of consumer credit is charitable in that it advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise charitable and educational in nature because the community education and counseling assistance programs were the the consumer credit counseling service of alabama is an umbrella organization made up finally the court found that the law did not require that an organization must perform its in easter house v u s ct_cl aff’d 846_f2d_78 fed cir the court agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the court also concluded that the limited debt management services were an integral part of the agencies’ counseling function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions exempt functions solely for the benefit of low-income individuals to qualify under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would work a financial hardship found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees the court held that a vegetarian restaurant and health foods store that adhered to the principles of the seventh day adventist church was not operated exclusively for exempt religious purposes but rather for a substantial commercial purpose the court examined the method of operations to infer the purposes although the organization catered to the dietary restrictions of the church its primary activities were managing a restaurant and health food store operated in competition with commercial entities charging competitive prices set by formulas common in the retail food business and using commercial promotional methods concluded that the foundation was operated for a substantial non-exempt purpose it based this conclusion on the manner in which the organization managed a conference center among the major factors courts have considered in assessing commerciality are competition with for- profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations thus the court looked at the business methods of the organization as a method of inferring whether its purpose was to serve the public or in 950_f2d_365 7th cir aff’g 70_tc_352 in 283_fsupp2d_58 d d c the court an organization cannot be recognized as exempt under sec_501 of the code whether there was a substantial non-exempt purpose of operating a business for profit see sec_1_501_c_3_-1 of the regulations rationale unless it shows that it is organized and operated exclusively for charitable educational or other exempt purposes and that it is not operated for a substantial non-exempt purpose and does not provide private benefit you have failed to establish that you are both organized and operated exclusively for exempt purposes you do not serve a charitable_class or educate the public or counsel individuals rather you have the substantial non-exempt purpose of operating a commercial advocacy business c your articles of incorporation refer to incorrect sections of the code in two places in article vi c your articles state that after dissolution any remaining assets must be disposed of by a court to organizations that the court shall determine provided such organizations have established their tax exempt status under sec_591 of the internal_revenue_code and in article viii c your articles state that the corporation shall not carry on any other activities not permitted to be carried on a by a corporation exempt from federal_income_tax under section c political campaign this is an absolute prohibition your form_1023 states your activities include sec_501 of the code states that an organization cannot participate or intervene in a as a preliminary matter we note that you violate the organizational requirements of section meeting with public candidates public speaking on issues organized rallies demonstrations petitions bill endorsement candidate campaigns persuasive articles and journals publishing political advertisements these activities have already been initiated not only do you plan to intervene you state that you have already done so therefore you do not qualify for exempt status under sec_501 while political activity is fatal to exempt status we will consider all of your activities an organization will be regarded as operating exclusively for exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code providing services to a charitable_class may accomplish a charitable purpose for instance providing services exclusively for the benefit of the poor for free or at reduced cost furthers a charitable purpose counseling the poor about economics and personal finance can achieve an exempt_purpose see revrul_69_441 supra however you admit that you do not limit your services to the poor or underprivileged through a financial test or income limit or by any other means therefore you do not operate to further a charitable purpose in the sense of providing relief to the poor or distressed we have also reviewed your activities to determine whether they meet the definition of education sec_1_501_c_3_-1 of the regulations provides that the term educational means either training an individual to develop his capabilities or instructing the public on subjects useful to the individual and beneficial to the community financial counseling could be carried out as an educational activity see consumer credit counseling service of alabama and revrul_69_441 above course of study your own description of your activities makes it clear that your primary purpose is to help clients with credit problems through your services rather than through an education program education is incidental to the services such as the legal representations complete alleviation of debt settlements complete deletion of derogatory credit permanently consumer advocacy services formatted complaints to the attorney general’s office listed in your fee schedule we cannot conclude that you are organized and operated for the exclusive purpose of education implying that your organization is identical and should be accorded the same treatment as an educational_organization you quote the court as saying that you do not conduct any public seminars or classes nor do you provide individuals with a you rely upon consumer credit counseling service of alabama supra as support the debt management and creditor intercession activities are an integral part of the agencies’ counseling function and thus are charitable and educational undertakings even if this were not the case these credit intercession activities are incidental to the agencies’ principal functions the court approved the debt management and creditor intercession activities in those cases because they supported and were much less extensive than the primary educational activity of the cccs organizations your operations differ significantly your intercession activities are neither integral nor incidental to a principal educational function by your own description consumer advocacy activities encompass of your time with consumer credit counseling as your secondary activity some of what you describe as education appears to be merely an explanation of your activities you do not conduct any public education in a reversal of the situation in the cccs cases and describing your activities in the most favorable light your educational activities are clearly incidental to your main activity of providing a commercial service therefore you do not further educational_purposes because your activities do not provide training to the public thus you are not organized or operated for charitable or educational_purposes or for any other purpose described in sec_501 even if you could prove that you were organized and operated for charitable purposes we would have to determine whether your activities further a substantial non-exempt purpose such as a commercial purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption considering these factors we find that your services have a commercial purpose first we have reviewed your activities and determined that they further a substantial non- regardless of the number or importance of truly exempt purposes specifically the court in held that if education is conducted for a substantial non-exempt purpose exempt status should be denied exempt_purpose factors indicative of a commercial purpose were identified in several of the cases cited above those factors include competition with for-profit commercial entities whether clients pay for and receive a desired service commonly associated with commercial enterprises the extent and degree of free or below-cost services pricing policies commercial promotion methods and the extent to which the organization is funded by charitable donations the advocacy services you offer are similar to services offered by competing for-profit organizations and lawyers second your clients are paying for and receiving a desired service-assistance in pursuing their rights under credit and commercial code laws you do not offer below-cost or free services you plan to use many different commercial promotion or marketing methods finally your financing does not resemble that of a typical public charity under sec_501 of the code when we analyze your activities and compare them to the activities of the organizations in the consumer credit counseling service of alabama it becomes clear that you are operated for commercial purposes your activities differ in important ways from those described in the cccs of alabama cases they were financially supported by government and private grants and assistance from labor agencies and the united way the cccs organizations did not charge fees for either public education or individual counseling the fees they did charge for debt management were very modest they were no more than dollar_figure per month and were waived in situations of financial hardship only a fraction of total revenue was derived from fees you charge substantial fees for your advocacy based upon the amount and age of the credit at issue your fees range from dollar_figure------to dollar_figure----- dollars set to cover the cost of operating correspondence answer 1d you do not waive fees for clients who are unable to afford them but instead reduce the amount of services you offer or stretch out your services over a longer time and allow the client to pay as the services are rendered the boards of directors of each cccs organization contained at least percent representation of the general_public whereas you are governed by a single_person who also founded you and is a paid employee affordable alternative to hiring an attorney to handle civil credit matters competition with commercial firms was considered strong evidence of a dominant commercial purpose by b s w group supra you have not limited your clients to a charitable_class the poor for example but offer your services to all in the open market traditionally charitable activity although it can be conducted for the public interest in a charitable manner it is also purchased in the market as a commercial service therefore you you admit that you compete with attorneys you described your advocacy as an consumer advocacy like the adoption services in easter house supra is not a your revenue is derived entirely from fees received in return for services an important you intend to advertise on the web and expect to receive so many inquiries from must demonstrate by the manner in which you conduct the activity that it is charitable rather than relying on the inherent nature of the activity characteristic of a commercial enterprise the fees are based upon your cost of delivering the service and upon the size and age of the client’s debt while you describe reductions available where the fee would be a hardship they primarily involve providing reduced services or increased time in which to pay you have not provided any evidence that you intend to charge fees below your cost as the court stated in b s w group the fact that your fees may be lower than those of your competitors is not enough to prove an exempt_purpose there is no evidence in your file that you offer free services to anyone promotion on the internet that you will need additional staff to handle them in addition you plan advertising on television and through marketing seminars such promotional efforts have been interpreted as evidence of commercial operations living faith and airlie foundation your price structure may also lead to considerable accumulation of capital the judge in easter house found the accumulation of capital through a profit-making fee structure that was the only source_of_income indicated the commercial character of the operation the final factor mentioned by the judge in the airlie foundation is the extent of charitable donations public_charities typically receive substantial revenue in the form of donations from the public and grants from governmental entities and private_foundations in contrast you do not solicit or receive support from disinterested parties or organizations public support indicates that an organization is committed to the public benefit and accountable to the community through its dependency on public contributions your sole revenue is from client fees representative and independent persons on the board or as volunteers the public has no role in your management as your board is composed of a single_person this person founded you and performs paid work for you lack of public support both financial and leadership indicates that you are not operated for public benefit substantial will prevent recognition under sec_501 of the code in better business bureau of washington supra the supreme court found that the educational program carried out by a trade_association had an underlying commercial motive similarly some of the discussion that you label counseling appears not to educate but merely to describe your organization and your activities on behalf of the individual customer it supports your commercial purpose rather than the reverse having identified a commercial purpose to your activities we are left with the question of whether the commercial purpose constitutes a substantial nonexempt purpose to the extent that you conduct education it is subordinate in time and importance to your commercial regardless of the number of exempt purposes a single non-exempt purpose if another form of public support is through the participation of knowledgeable or contributions to you are not deductible under sec_170 of the code based on this analysis of your purposes and activities we conclude that you are not finally in addition to requirements of exempt_purpose you must operate for public benefit advocacy and credit repair therefore you have a substantial nonexempt purpose which defeats exemption the regulations require you to establish that you are not operated for the benefit of private individuals such as your creator sec_1 c - d ii your creator is also your only officer and director he sets his own salary and makes all decisions about revenues and expenses you have no community oversight or ties to established community organizations to provide accountability neither structure nor policy protects your assets from the risk of inurement to the founder operated exclusively for one or more of the purposes described in sec_501 of the code you have engaged in political intervention and plan to continue your activities have failed the organization test and your activities do not further charitable or educational_purposes even if you could prove that you were organized and operated for charitable purposes you are operated for a substantial nonexempt purpose and for private rather than public purposes submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 sec_6110 of the code after certain deletions of identifying information are made for details you have the right to protest this ruling if you believe it is incorrect to protest you should in the event this ruling becomes final it will be made available for public inspection under if you do not protest this ruling in a timely manner it will be considered by the internal when sending additional letters to us with respect to this case you will expedite their see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice receipt by using the following address shown in the letter attached to notice you do not need to take any further action are shown in the heading of this letter internal_revenue_service te_ge se t eo ra t constitution ave n w washington d c if you have any questions please contact the person whose name and telephone number if you do not intend to protest this ruling and if you agree with our proposed deletions as lois g lerner director exempt_organizations rulings agreements sincerely
